SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-8610 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AT&T SAVINGS AND SECURITY PLAN Byname of issuer of the securities held pursuant to the plan and the address of its principal executive office: AT&T INC. 175 E. Houston, San Antonio, Texas 78205 Financial Statements, Supplemental Schedule and Exhibit Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December31, 2007 and 2006 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31, 2007 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 10 Exhibit: 23 – Consent of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AT&T Inc., Plan Administrator for AT&T Savings and Security Plan We have audited the accompanying statements of net assets available for benefits of AT&T Savings and Security Plan as of December 31, 2007 and 2006, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2007 and 2006, and the changes in its net assets available for benefits for the year ended December 31, 2007, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2007, is presented for purposes of additional analysis is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ ERNST & YOUNG LLP San Antonio, Texas June 26, 1 AT&T SAVINGS AND SECURITY PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) December 31, 2007 2006 ASSETS Investments (at fair value) $ 7,105,534 $ 6,382,912 Market value of securities on loan 173,988 130,909 Total Investments (See Note 3) 7,279,522 6,513,821 Securities lending collateral 177,620 133,350 Dividends and interest receivable 144 104 Receivable for investments sold 1,183 863 Total Assets 7,458,469 6,648,138 LIABILITIES Overdrafts 4,178 197 Payable for security purchased 2,416 - Administrative expenses payable 2,497 4,742 Securities lending payable 177,620 133,350 Total Liabilities 186,711 138,289 Net Assets Available for Benefits (at fair value) 7,271,758 6,509,849 Adjustment from fair value to contract value for fully benefit-responsive investment contracts (4,213 ) 9,571 Net Assets Available for Benefits $ 7,267,545 $ 6,519,420 See Notes to Financial Statements. 2 AT&T SAVINGS AND SECURITY PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2007 (Dollars in Thousands) Net Assets Available for Benefits, December 31, 2006 $ 6,519,420 Additions to Net Assets: Contributions: Participant contributions 302,292 Employer contributions 165,031 467,323 Investment Income: Net appreciation in value of investments 694,168 Dividends on AT&T common shares 134,193 Interest 59,471 Income on collateralized securities 512 888,344 Transfer from merged plans (see Note 1) 104,527 Total Additions 1,460,194 Deductions from Net Assets: Administrative expenses 9,704 Distributions 702,365 Total Deductions 712,069 Net Assets Available for Benefits, December 31, 2007 $ 7,267,545 See Notes to Financial Statements. 3 AT&T SAVINGS AND SECURITY PLAN NOTES TO FINANCIAL STATEMENTS (Dollars in Thousands) 1. Plan Description - The AT&T Savings and Security Plan (Plan) was established by SBC Communications Inc. (SBC) to provide a convenient way for eligible employees to save for retirement on a regular and long-term basis. In connection with the November 2005 merger of AT&T Corp., SBC changed its name to AT&T Inc. (AT&T or the Company).The majority of eligible employees are represented by the Communications Workers of America or the International Brotherhood of Electrical Workers. The following description of the Plan provides only general information. The Plan has detailed provisions covering participant eligibility, participant allotments from pay, participant withdrawals, participant loans, employer contributions and related vesting of contributions and Plan expenses. The Plan text and prospectus include complete descriptions of these and other Plan provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). In 2007, AT&T amended the Plan(noted as SSP in the table below) and the AT&T Savings Plan (SP) to merge the participant balances and assets of the AT&T PAYSOP (PAYSOP), Pacific Telesis Group Employee Stock Ownership Plan (ESOP) and the Southern New England Telephone Company Tax Reduction Act Stock Ownership Plan (TRASOP) into the AT&T Shares Fund on August 1, 2007 as follows: Employment Status as of 7/31/2007 As of 7/31/2007, account in: Transferred to: Nonbargained Employee Active SP SP SP and SSP SSP SSP Neither Plan SP (create account) Inactive SP SP SP and SSP SSP SSP Neither Plan SP (create account) Bargained Employee Active SSP SSP SP and SSP SP SP Neither Plan SSP (create account) Inactive SSP SSP SP and SSP SP SP Neither Plan SSP (create account) Following the transfer of the participant balances and assets of the Plan, participants are able to withdraw their transferred balances, transfer those investments from the AT&T Shares Fund to other plan investment options (subject to normal fund transfer rules) or take loans against the balances. Participants can invest their contributions in one or more of the following funds in either five dollar or 1% increments (depending upon applicable collective bargaining agreements): the AT&T Shares Fund, the Bond Fund, the Large Cap Stock Fund, the Interest Income Fund, the Global Equity Fund, the Mid and Small Cap Stock Fund and the International Stock Fund, altogether referred to as the Trust. The trustee is Mellon Trust of New England, National Association. Company matching contributions are made solely in the form of shares of AT&T’s common stock held in an Employee Stock Ownership Plan (ESOP) which is a separate investment account of this Plan. Dividends on shares in the AT&T Shares Fund and the ESOP can either be reinvested in the AT&T Shares Fund on a quarterly basis, or paid into a separate fund known as a Dividend Fund Account (DFA) for distribution at the end of the year.
